Order unanimously reversed on the law without costs and petition dismissed. Memorandum: The court erred in modifying the visitation terms of the divorce decree. The court did this without holding any evidentiary hearing showing the need Or the reasons for such modification, nor were any affidavits submitted by the parties in support of or in opposition to any modification. Most importantly, it does not appear on the record that either party moved for a change in the visitation privilege. (Appeal from order of Supreme Court, Erie County, Francis J. — temporary visitation.) Present —Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.